Name: Commission Regulation (EEC) No 824/81 of 31 March 1981 fixing the export refunds on cereal-based compound feedingstuffs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 4. 81 Official Journal of the European Communities No L 85/ 19 COMMISSION REGULATION (EEC) No 824/81 of 31 March 1981 fixing the export refunds on cereal-based compound feedingstuffs compound feedingstuffs are being fixed, only the products normally used in the manufacture of compound feedingstuffs for which a refund may be fixed should be taken into account ; Whereas Commission Regulation (EEC) No 1913/69 of 29 September 1969 on the granting and the advance fixing of the export refund on cereal-based compound feedingstuffs (6), as amended by Regulation (EEC) No 31 16/75 (7), provides that calculation of the export refund must be based on the levy applicable to maize ; whereas this calculation must also take account of the cereal products content ; whereas, there ­ fore, in the interest of simplification , compound feedingstuffs should be placed in categories and the refund for each category should be fixed on the basis of a quantity of maize which is representative of the usual cereal products content for the category concerned ; whereas, futhermore, the amount of the refund must also take into account the possibilities and conditions for the sale of those products on the world market, the need to avoid disturbances on the Community market and the economic aspect of the export ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by the Act of Accession of Greece (2), and in particular the fourth subparagraph of Article 16 (2) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 16 of Regulation (EEC) No 2727/75 provides that the difference between quotations or prices on the world market for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Article 2 of Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), provides that when refunds are being fixed account must be taken of the existing situation and the future trend with regard to prices and availabilities of cereals on the Community market on the one hand and prices for cereals and cereal products on the other ; whereas the same Article provides that it is also impor ­ tant to ensure equilibrium and the natural develop ­ ment of prices and trade on the cereal markets ; Whereas it follows from applying these detailed rules to the present situation on the market in cereal-based compound feedingstuffs that the export refund should be fixed at an amount which will cover the difference between Community prices and world market prices ; Whereas Article 7 ( 1 ) of Council Regulation (EEC) No 2743/75 of 29 October 1975 on the system to be applied to cereal-based compound feedingstuffs (4), as amended by Regulation (EEC) No 2560/77 (5), provides that, when export refunds on cereal-based Whereas the world market situation or the specific requirements of certain markets may make it neces ­ sary to vary the refund for compound feedingstuffs according to destination ; Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2-25 % , a rate of exchange based on their effective parity,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent ; Whereas the refund must be fixed once a month ; whereas it may be altered in the intervening period ;(&gt;) OJ No L 281 , 1 . 11 . 1975, p . 1 .(2) OJ No L 291 , 19 . 11 . 1979, p. 17. (3) OJ No L 281 , 1 . 11 . 1975, p . 78 . (&lt;) OJ No L 281 , 1 . 11 . 1975, p . 60 . (5) OJ No L 303, 28 . 11 . 1977, p . 1 . (6) OJ No L 246, 30 . 9 . 1969, p . 11 . ( 7) OJ No L 309, 29 . 11 . 1975, p . 64 . No L 85/20 Official Journal of the European Communities 1 . 4. 81 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, to Regulation (EEC) No 2743/75 are hereby fixed as shown in the Annex to this Regulation . HAS ADOPTED THIS REGULATION : Article 1 Article 2 The export refunds on the compound feedingstuffs covered by Regulation (EEC) No 2727/75 and subject This Regulation shall enter into force on 1 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 1981 . For the Commission Poul DALSAGER Member of the Commission ANNEX to the Commission Regulation of 31 March 1981 fixing the export refunds on cereal-based compound feedingstuffs (ECU/tonne) CCT heading No Special specification for refund Nomenclature in simplified wording Refund 23.07 B I Preparations of a kind used in animal feeding, covered by Regulation (EEC; No 2743/75, containing starch, glucose or glucose syrup falling within subheadings 17.02 B and 21.07 F II or milk products (falling within heading Nos 04.01 , 04.02, 04.03 and 04.04 and subheadings 17.02 A and 21.07 F I) : Of a milk powder content of less than 50 % by weight and of a cereal products (') content by weight : 3010 4010 5010 6010 7010  Exceeding 5 % but not exceeding 1 5 %  Exceeding 1 5 % but not exceeding 30 %  Exceeding 30 % but not exceeding 50 %  Exceeding 50 % but not exceeding 65 %  Exceeding 65 % i2) 4-29(3) -f) 10 ·72(3 ) (2) 19 ·30(3 ) (2) 25-73(3) -i2) 32-17(3) (') 'Cereal products means the products falling within Chapter 10 and heading Nos 11.01 and 11.02 (excluding subheading 11.02 G) of the Common Customs Tariff. (2 ) For exports to the USSR . (3 ) For exports to other third countries .